     Case 3:20-cv-00098-DPM-JJV Document 7 Filed 05/18/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

McKINLEY WILLIAMS
#089656                                                        PLAINTIFF

v.                     No. 3:20-cv-98-DPM-JJV

MARTY BOYD, Sheriff, Craighead
County; BOWERS, Administrator,
Craighead County Sheriff's Office;
and CHADWHICK, Assistant Administrator,
Craighead County Sheriff's Office                          DEFENDANTS

                                ORDER
     The Court adopts Magistrate Judge Volpe' s unopposed partial
recommendation, Doc. 6.   FED. R. Crv. P.   72(b) (1983 addition to advisory
committee notes). Williams may proceed with his failure to protect
claim against Boyd, Bowers, and Chadwhick. His equal protection
claim is dismissed without prejudice.
     So Ordered.

                                                      (/
                                  D .P. Marshall Jr.
                                  United States District Judge
